Exhibit 9 AGREEMENT BETWEEN BROWN BROTHERS HARRIMAN & CO. AND EACH OF THE INVESTMENT COMPANIES LISTED ON SCHEDULE A ATTACHED HERETO Table of Contents ARTICLE I. DEFINED TERMS 1 Section 1.01. "Account" 1 Section 1.02. "Affiliate" 2 Section 1.03. "Agreement" 2 Section 1.04. "Authorized Person(s)" 2 Section 1.05. "Bank Account" 2 Section 1.06. "Banking Institution" 2 Section 1.07. "Board" 2 Section 1.08. "Business Day" 2 Section 1.09. "Commission" 2 Section 1.10. "DR". 3 Section 1.11. "Domestic Subcustodian". 3 Section 1.12. "Eligible Securities Depository" 3 Section 1.13. "Foreign Subcustodian" 3 Section 1.14. "Fund" 3 Section 1.15. "Institutional Client" 4 Section 1.16. "Interest Bearing Deposits" 4 Section 1.17. "Investment Company Act" 4 Section 1.18. "Loans" 4 Section 1.19. "Overdraft" 4 Section 1.20. "Overdraft Notice" 4 Section 1.21. "Person" 4 Section 1.22. "Procedural Agreement" 4 Section 1.23. "Proper Instructions" 4 Section 1.24. "Property" 5 Section 1.25. "Securities System" 5 Section 1.26. "Segregated Account" 5 Section 1.27. "Series" 6 Section 1.28. "Shareholder Servicing Agent" 6 Section 1.29. "Shares". 6 Section 1.30. "Subcustodian" 6 Section 1.31. "Terminating Fund" 6 ARTICLE II. APPOINTMENT OF CUSTODIAN 6 ARTICLE III. POWERS AND DUTIES OF CUSTODIAN 7 Section 3.01. Safekeeping. 7 Section 3.02. Manner of Holding Securities 7 Section 3.03. Security Purchases and Sales 9 Section 3.04. Exchanges of Securities 11 Section 3.05. Depositary Receipts 12 Section 3.06. Exercise of Rights; Tender Offers 12 Section 3.07. Stock Dividends, Rights, Etc. 13 Section 3.08. Options 13 i Section 3.09. Futures Contracts 14 Section 3.10. Borrowings 14 Section 3.11. Interest Bearing Deposits 16 Section 3.12. Foreign Exchange Transactions 16 Section 3.13. Securities Loans 17 Section 3.14. Collections 18 Section 3.15. Dividends, Distributions and Redemptions 19 Section 3.16. Proceeds from Shares Sold 19 Section 3.17. Proxies, Notices, Etc 20 Section 3.18. Bills and Other Disbursements 20 Section 3.19. Nondiscretionary Functions 20 Section 3.20. Bank Accounts 20 Section 3.21. Deposit of Fund Assets in Securities Systems 21 Section 3.22. Maintenance of Assets in Underlying Fund Systems 23 Section 3.23. Other Transfers 24 Section 3.24. Establishment of Segregated Accounts 24 Section 3.25. Custodian's Books and Records 24 Section 3.26. Opinion of Fund's Independent Certified Public Accountants 26 Section 3.27. Reports by Independent Certified Public Accountants 26 Section 3.28. Overdrafts 26 Section 3.29. Reimbursement for Advances 28 Section 3.30. Claims 28 ARTICLE IV. PROPER INSTRUCTIONS AND RELATED MATTERS 28 Section 4.01. Proper Instructions 28 Section 4.02. Authorized Persons 29 Section 4.03. Persons Having Access to Assets of the Fund or Series 30 Section 4.04. Actions of Custodian Based on Proper Instructions 30 ARTICLE V. SUBCUSTODIANS 30 Section 5.01. Domestic Subcustodians 30 Section 5.02. Foreign Subcustodians 31 Section 5.03. Termination of a Subcustodian 31 Section 5.04 Eligible Securities Depositories 31 ARTICLE VI. STANDARD OF CARE; INDEMNIFICATION 33 Section 6.01. Standard of Care 33 Section 6.02. Liability of Custodian for Actions of Other Persons 36 Section 6.03. Indemnification 37 Section 6.04. Fund's Right to Proceed 40 ARTICLE VII. COMPENSATION 40 ARTICLE VIII. TERMINATION 41 Section 8.01. Termination of Agreement as to One or More Funds. 39 Section 8.02. Termination as to One or More Series 42 ARTICLE IX. MISCELLANEOUS 43 Section 9.01. Execution of Documents, Etc. 43 Section 9.02. Representative Capacity; Nonrecourse Obligations 43 ii Section 9.03. Several Obligations of the Funds and the Series 44 Section 9.04. Representations and Warranties 44 Section 9.05. Entire Agreement 45 Section 9.06. Waivers and Amendments 46 Section 9.07. Interpretation 46 Section 9.08. Captions 47 Section 9.09. Governing Law 47 Section 9.10. Notices 47 Section 9.11. Assignment 47 Section 9.12. Counterparts 48 Section 9.13. Confidentiality; Survival of Obligations 48 Section 9.14. Shareholder Communications 48 iii CUSTODIAN AGREEMENT AGREEMENT made this 26th day of October, 2001 between each of the investment companies listed on Schedule A hereto, as the same may be amended from time to time and Brown Brothers Harriman & Co. (the "Custodian"). WITNESSETH: WHEREAS, each Fund (as defined in Section 1.14 below) desires to appoint the Custodian as custodian on its own behalf and, if a series fund, on behalf of each of its series, in accordance with the provisions of the Investment Company Act of 1940, as amended, and the rules and regulations thereunder, under the terms and conditions set forth in this Custodian Agreement (including any Schedules or Appendices hereto), and the Custodian has agreed to act as custodian for such Fund; and WHEREAS, the Board of Directors/Trustees of each Fund has approved the appointment of the Custodian as "Foreign Custody Manager," as such term is defined in Rule 17f-5 under the Investment Company Act of 1940, as amended, of such Fund, and the Custodian has agreed to assume the responsibilities of a Foreign Custody Manager under the terms and conditions of this Agreement and the guidelines and procedures adopted by the Board of Directors/Trustees of each Fund and annexed hereto as Schedule B. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto agree as follows: ARTICLE I. DEFINED TERMS The following terms are defined as follows: Section 1.01. "Account" shall mean an account of the Custodian established at a bank,
